UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2012 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-166487 PRISTINE SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 9595 Wilshire Blvd., Suite 900 Beverly Hills, California (Address of principal executive offices) (Zip Code) 310-281-6923 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YESo NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x YESo NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. o YESx NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. o YESo NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 443,000,686 common shares issued and outstanding as of December 17, 2012 PART IFINANCIAL INFORMATION Item 1. Financial Statements. The Company’s unaudited interim consolidated financial statements for the three and nine month periods ended October 31, 2012 form part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. These financial statements should be read in conjunction with the audited financial statements and notes included thereto for the year ended January 31, 2012 on Form 10K, as filed with the Securities and Exchange Commission. 2 PRISTINE SOLUTIONS, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEET October 31, 2012 January 31, 2012 (audited) ASSETS Current assets Cash $ $ Inventory - Total current assets Property and equipment, net - Intangible assets, net - Goodwill - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued expenses $ $ Notes and loans payable - Related party payables Total current liabilities Related party loans - Total Liabilities Stockholders' Deficit Preferred Stock, $0.001 par, 50,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par, 650,000,000 shares authorized, 443,000,686 and 418,000,686 shares issued and outstanding as of October 31, 2012 and January 31, 2012, respectively Additional paid in capital Accumulated Deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements 3 PRISTINE SOLUTIONS, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENT OF INCOME For the three months ended For the nine months ended Cumulative from December 8, 2009 (Inception) to October 31, 2012 October 31, 2011 October 31, 2012 October 31, 2011 October 31, 2012 Revenue $
